The plaintiff in error was on the 17th day of January, 1920, in the district court of Garfield county, convicted of sabotage and criminal syndicalism, and his punishment was fixed at confinement in the penitentiary for a term of seven years. From the judgment rendered on the verdict, he appealed to this court. The Attorney General has filed a motion to dismiss this appeal for the reason that the plaintiff in error, pending this appeal, without leave of court, left the state of Oklahoma and went to the state of California, and there remained, and still remains, beyond the reach and operation of the process of this court; that, while so in the state of California, on July 11, 1923, the plaintiff in error was, in the county of Los Angeles, in said state, convicted of criminal syndicalism, a felony in that state, for which crime he is now confined in the San Quentin State Prison in California, all of which appears from proofs filed in support of this motion.
The motion to dismiss the appeal should be, and is, sustained, and the appeal is dismissed upon the showing made therein.
MATSON, P.J., and DOYLE, J., concur. *Page 302